Citation Nr: 1229127	
Decision Date: 08/24/12    Archive Date: 08/30/12

DOCKET NO.  08-37 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left knee torn ligament with nonarticular arthritis.

2.  Entitlement to a compensable evaluation for traumatic arthritis of the lumbosacral spine.  

3.  Entitlement to a compensable evaluation for a right little finger fracture.  

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was certified to the Board by the RO in Montgomery, Alabama.

The issues of entitlement to an evaluation in excess of 10 percent for a left knee disability; entitlement to a compensable evaluation for a lumbar spine disability; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The rating schedule provides for a noncompensable evaluation for any limitation of motion or ankylosis of the little finger; and the disability picture associated with the Veteran's fracture of the right little finger is not such that evaluation as amputation is warranted.  

CONCLUSION OF LAW

The criteria for a compensable evaluation for a right little finger fracture are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A; 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5003, 5010, 5156, 5227, 5230 (2011).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in June 2007 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter provided notice of how disability ratings and effective dates are assigned.  In April 2009, the RO sent additional information regarding disability ratings and applicable rating criteria.  The case was most recently readjudicated in the May 2009 supplemental statement of the case.
VA has satisfied its duty to assist.  

As discussed below, under the particular circumstances of this case, a compensable evaluation is not warranted for the right little finger.  A remand for additional information regarding any limitation following repetitive motion, etc. related to the little finger would serve no useful purpose and the Board declines to remand for another examination regarding this issue.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

On review, there is no error or issue that precludes the Board from addressing the merits of the issues decided herein.  38 C.F.R. § 3.159.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to a veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The United States Court of Appeals for Veterans Claims (Court) has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40. 

When entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that staged ratings are appropriate for an increased rating claim that is not on appeal from the assignment of an initial rating when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings. 

Right little finger fracture

In March 1998, the RO granted entitlement to service connection for a fracture of the right little finger and assigned a noncompensable evaluation effective September 22, 1997.

In May 2007, the Veteran submitted a claim for increase.  In September 2007, the RO continued the noncompensable evaluation.  The Veteran disagreed and subsequently perfected an appeal of this decision.

Service records indicate the Veteran is right-handed.  As such, the right hand is considered his major extremity.  38 C.F.R. § 4.69.

On VA examination in October 2008, the Veteran reported that he snapped his finger while working out.  The fracture healed uneventfully and he has not had ongoing symptoms except he does not feel like he has regained full motion in the finger though he is able to use it quite well for all activities.  Examination of the right fifth finger showed the following ranges of motion: metacarpophalangeal joint 0 to 90 degrees; proximal interphalangeal joint 0 to 90 degrees; and distal interphalangeal joint 0 to 60 degrees.  The examiner indicated there was no deformity of the finger at all and grip strength was good.  He further stated that it was an essentially negative examination of the right fifth finger.  X-rays showed mild little finger proximal interphalangeal joint degenerative arthrosis; likely post-traumatic.  Diagnosis was fractured right fifth finger, exact location unknown, treated conservatively with an excellent result.  

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Any limitation of motion of the little finger in the major extremity is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Unfavorable or favorable ankylosis of the little finger of the major extremity is also noncompensable.  38 C.F.R. § 4.71a, Diagnostic Code 5227.  Note to this provision states that it should also be considered whether evaluation as amputation is warranted and whether additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  A 10 percent evaluation is assigned when there is amputation of the little finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  38 C.F.R. § 4.71a, Diagnostic Code 5156.  

On review, the criteria for a compensable evaluation for a fracture of the right little finger are not met.  That is, pursuant to the rating schedule, a noncompensable evaluation is assigned for any limitation of motion or ankylosis of the little finger.  There is no indication that the disability interferes with the overall function of the hand and there is no basis for evaluating the disability as amputation.  Physical examination showed no deformity and grip strength was good.  The Board acknowledges the x-ray findings of arthritis, but notes that this involves only the proximal interphalangeal joint and not a group of minor joints.  See 38 C.F.R. § 4.45.
 
At no time during the appeal period has the Veteran's fracture of the right little finger been more than noncompensable and staged ratings are not for application.  See Hart.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1) for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

As discussed, the above rating criteria reasonably describe the Veteran's disability level and symptomatology resulting from his service-connected fracture of the right little finger.  Thus, as the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral for extraschedular evaluation is in order.  Id.

Finally, there is no indication that the Veteran is unable to obtain or maintain substantially gainful employment due to his service-connected disability and a claim for a total disability evaluation based on individual unemployability has not been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to a compensable evaluation for a right little finger fracture is denied.  


REMAND

Left knee disability

The Veteran underwent a VA examination for his left knee in October 2008.  At that time, range of motion of the left knee was from 0 to 120 degrees and the ligaments were stable and intact.  The Board notes that for VA purposes, normal range of motion of the knee is from 0 to 140 degrees.  See 38 C.F.R. § 4.71, Plate II (2011).  Findings pertaining to repetitive motion testing were not shown and it is unclear whether there is increased functional impairment due to pain on motion or other factors.  DeLuca.  Considering the length of time since the last examination, as well as the absence of necessary findings, a current examination is needed.  See 38 C.F.R. § 3.327 (2011); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Lumbar spine disability

The October 2008 VA examination did not include all information necessary to evaluate the severity of the Veteran's lumbar spine disability.  Additionally, in his December 2008 VA Form 9, the Veteran stated that his back is so much worse and was painful.  On review, a current VA examination is needed.  See 38 C.F.R. § 3.327.  

New and material evidence

In March 1998, the RO denied entitlement to service connection for headaches.  The Veteran did not appeal this decision and it is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

In May 2007, the Veteran requested to reopen his claim.  In September 2007, the RO determined that new and material evidence had not been submitted to reopen the claim.  The Veteran disagreed with the decision and subsequently perfected this appeal.

In his May 2007 claim, the Veteran reported treatment for headaches at the VA Medical Center in Birmingham.  Records were printed in June 2007, but include only dental progress notes dated in 2004.  On review, the issue is deferred pending efforts to obtain additional VA treatment records.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request relevant treatment records from the Birmingham VA Medical Center, to include any associated outpatient clinics, for the period since May 2007.  All records obtained should be associated with the claims file or the appellant's Virtual VA eFolder.  If the AMC/RO cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AMC/RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  The AMC/RO should schedule the appellant for a VA joints examination.  The claims folder, to include access to records contained in Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  
 
In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any left knee disability.  A complete rationale for any opinion expressed must be provided.  

3.  Thereafter, the AMC/RO should schedule the appellant for a VA spine examination.  The claims folder, to include access to records contained in Virtual VA and a copy of this remand, must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  
 
In accordance with the latest AMIE worksheets, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any lumbar spine disability.  A complete rationale for any opinion expressed must be provided.  

4.  After the development requested has been completed, the AMC/RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiners have documented their review of all pertinent records on Virtual VA.  If any report is deficient in any manner, the AMC/RO must implement corrective procedures at once.

5.  The Veteran is to be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

6.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to an evaluation greater than 10 percent for a left knee torn ligament with nonarticular arthritis; entitlement to an evaluation for traumatic arthritis of the lumbosacral spine; and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for headaches.  All applicable laws, regulations, and theories of entitlement should be considered.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


